Citation Nr: 1021602	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to service connection for an aneurysm.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

7.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

8.  Entitlement to an increased (compensable) rating for 
scars on the right side of the chest and right forearm.

9.  Entitlement to an increased rating for forehead scars, 
currently evaluated 10 percent. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

A rating decision in March 2003 denied increased ratings for 
the Veteran's scars.  The RO also denied service connection 
for the other disabilities (except for a psychiatric 
disorder) in a June 2003 rating decision, albeit finding that 
new and material evidence had been submitted to reopen the 
claim for hypertension, but nevertheless then denying this 
claim on the underlying merits.

Per the Veteran's request, a hearing at the RO before the 
Board was scheduled for August 2005.  But that same month, he 
canceled the hearing and has not requested that it be 
rescheduled.  So his request for the hearing was considered 
withdrawn.  38 C.F.R. § 20.704(e).

In a January 2007 decision, the Board found that new and 
material evidence had been submitted to reopen a claim for 
service connection for hypertension and remanded the issue 
back to the RO to be considered on a de novo basis.  The 
Board also remanded the remaining issues listed on the title 
page.  The case has been returned for review by the Board.

The issues of entitlement to service connection for 
hypertension, a chronic acquired psychiatric disorder, 
residuals of a stroke, an aneurysm, diabetes mellitus, 
peripheral neuropathy of the upper extremities, and 
peripheral neuropathy of the lower extremities, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected scars on the right side of the 
chest and right forearm currently are shown to be well healed 
without evidence of tenderness, ulceration or skin breakdown, 
limitation of function, underlying soft tissue loss, or other 
abnormality

2.  The service-connected scars on the forehead currently are 
shown to be well healed without evidence of tenderness, 
ulceration or skin breakdown, limitation of function, 
underlying soft tissue loss, or other abnormality; nor is 
there evidence of more than one characteristic of 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected scars on the right side of the chest and right 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7800 
(2009).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected scars on the forehead have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118 including Diagnostic Code 7800 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on its 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the Veteran, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2002, February 2007, and April 2008.  The October 2002 letter 
was sent prior to initially adjudicating his claims in the 
March 2003 decision at issue in this appeal, the preferred 
sequence.  Although the initial letter in October 2002 did 
not comply with all dictates of Dingess, since providing this 
letter, the Veteran has received additional letters in 
February 2007 and April 2008, which do comply.  Further, the 
AMC has readjudicated the claim in an SSOC issued in October 
2009.  This is important to point out because the Federal 
Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Veteran, moreover, has not alleged any prejudicial error 
in the content or timing of any VCAA notice he received (or 
did not receive).  As noted in Vazquez-Flores v. Shinseki, 
the Veteran, not VA, has the burden of showing why a VCAA 
notice error is prejudicial, meaning outcome determinative.  
Thus, absent this pleading or showing, the duty to notify has 
been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA treatment records - including the reports of his VA 
compensation examinations.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The reports of these examinations, and the 
other evidence of record, contain the findings needed to 
properly adjudicate his claims, including insofar as 
assessing the severity of the disabilities at issue.  
So another examination is not needed.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-
95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 
(1991).

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

II.  Laws and regulations

In a September 1985 rating action, based on in-service 
treatment, service connection was granted for residual 
scarring from an automobile accident.  On VA examination in 
January 1983 there were 3 linear scars noted on the forehead 
above the left eyebrow, as well as, a 3 centimeter (cm.) scar 
on the right forearm and a 4 cm. scar on the right chest.  A 
10 percent evaluation was assigned for the scars on the 
forehead and a noncompensable evaluation was assigned for the 
scars on the right forearm and right chest under Diagnostic 
Code 7800.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the Veteran's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.  

Under Diagnostic Code 7800, for disfiguring scars of the 
head, face or neck, provides a 10 percent rating if there is 
one characteristic of disfigurement.  

A 30 percent evaluation is warranted if there are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

Moreover, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  

In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Notes following Diagnostic 
Codes 7803 and 7804 provide that a superficial scar is one 
not associated with underlying soft tissue damage.  

In addition, other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

III.  Scars on the Right Side of the Chest and Right Forearm

At VA examination in March 2003, the examiner described the 
scar on the right chest wall as being a 7 cm. x 1 cm.  There 
was another scar noted on the left forehead that was 3 
cm. x 1/4 cm.

At VA examination in March 2007, the scar on the right chest 
wall was described as being 4.5 cm. long and 0.6 cm. in 
width.  There were three scars over the left eye that were 
1.5 cm. x 0.2 cm., 0.8 cm. x 0.1 cm., and 0.5 cm. x 0.1 cm.  

At VA examination in September 2009, the scars were described 
as follows: left anterior forehead 1.5 cm.  x 1 cm.; lateral 
forehead 1.5 x 0.3 cm and 2 cm. x 0.3 cm.; right proximal 
medial arm 1.5 cm. x 1 cm.; right distal medial arm 3.5 x 0.3 
cm.; and right antecubital fossa 3 cm. x 0.5 cm.

The VA examination reports indicate that the scars were well 
healed without evidence of keloid formation or ulceration.  
There was no tenderness on palpation.  They were not deeply 
adherent and the texture was normal.  

In regard to the scars on the right chest and right forearm, 
the medical evidence does not demonstrate that the Veteran's 
scars are compensably disabling.  The VA examinations showed 
no evidence of tenderness, adherence, texture changes, 
ulceration, underlying tissue loss, keloid formation, 
disfigurement, or elevation or depression of the scar.  There 
was no hypo-or hyperpigmented area exceeding six square 
inches.  

Further, the scars are not painful or tender on objective 
demonstration; the VA examiners indicated that it was 
nontender.  Nor is it shown to be poorly nourished with 
repeated ulcerations or to limit function of the affected 
body part.  Accordingly, the Board finds that an increased, 
compensable rating is not assignable.  38 C.F.R. § 4.3.  

IV.  Scars on the Forehead

Regarding the scars on the forehead, based on the above, the 
evidence does not show tissue loss, or gross distortion or 
asymmetry of facial features as required under Diagnostic 
Code 7800.  Moreover, there is no evidence of two or three 
characteristics of disfigurement.  Of note, the scars were 
less than 13 cms. in length, not elevated or depressed, not 
adherent to underlying tissue, skin texture was normal, 
underlying soft tissue was present, and skin was not 
indurated or inflexible.

Further as noted above, there was no pain, no adherence to 
underlying tissue, no instability, no elevation or 
depression, no inflammation, edema, or keloid formation, no 
gross distortion of facial features, no areas of induration, 
no limitation of motion and no hypopigmentation.  There was 
normal skin texture and the scars were superficial.  In sum, 
the evidence does not support a higher rating at this time.

V.  Extraschedular 

Moreover, it is not shown that his service-connected scarring 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) [extraschedular rating criteria].  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the Veteran's disability level.  There is no evidence 
that the Veteran has ever been hospitalized for treatment of 
his scars.  On review of the file it appears that the Veteran 
is currently employed and there is no evidence to show that 
his disability markedly interferes with his employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).


ORDER

Entitlement to a compensable rating for scars on the right 
side of the chest and right forearm is denied.

Entitlement to an increased rating in excess of 10 percent 
for forehead scars is denied.




REMAND

As noted in the prior Board decision and remand, the 
Veteran's representative raised the issue of entitlement to 
service connection for a psychiatric disorder.  Although the 
RO had not (at the time of the Board remand) adjudicated this 
issue, it was found that it was inextricably intertwined with 
the other service connection issues that were on appeal.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(claims with common parameters should be adjudicated 
simultaneously to avoid piecemeal consideration of them).  

Further, the Board found that it would be best if the claim 
for service connection for a psychiatric disorder be 
adjudicated before considering his remaining claims for 
service connection.  The Board noted that because the 
intermediate issue concerning service connection for a 
psychiatric disorder had yet been adjudicated, it would have 
been premature and potentially prejudicial to the Veteran for 
the Board to consider any of his other service connection 
claims at this time - as, again, they are all interrelated.  
Cf. Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (where, in 
a slightly different situation the Court held that, although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.)

The RO in October 2009 denied service connection for a 
psychiatric disorder and attempted to notify the Veteran of 
this decision later that month.  However, this rating 
decision was returned by the postal service.  It was noted 
that the addressee had moved and had left no forwarding 
address.  The Board notes that an October 2009 SSOC (that was 
mailed a day before the notice of the aforementioned rating 
action was sent), as well as, a duty to assist letter dated 
in December 2009 were sent to a different address.  These 
letters were not returned.  So, to ensure procedural due 
process, the AMC needs to clarify the Veteran's correct 
address and send the notice of the rating action to this 
address.  See 38 C.F.R. § 19.31(c).  This is important as the 
issue of service connection for a psychiatric is central to 
deciding the remaining service connection issues. 

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the notice regarding 
the October 2009 rating action denying 
service connection for a psychiatric 
disorder to the Veteran's most recent 
address of record. 

2.  Thereafter, give the Veteran an 
appropriate period of time to determine 
whether he will appeal the denial of 
service connection for a psychiatric 
disorder.  

3.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the Veteran and representative 
should be furnished an SSOC and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


